United States Court of Appeals
                     For the First Circuit


No. 17-1711

 JOHN BROTHERSTON, individually and as representative of a class
    of similarly situated persons, and on behalf of the Putnam
Retirement Plan; JOAN GLANCY, individually and as representative
  of a class of similarly situated persons, and on behalf of the
                      Putnam Retirement Plan,

                     Plaintiffs, Appellants,

                               v.

  PUTNAM INVESTMENTS, LLC; PUTNAM BENEFITS OVERSIGHT COMMITTEE;
  PUTNAM BENEFITS INVESTMENT COMMITTEE; ROBERT REYNOLDS; PUTNAM
    INVESTMENT MANAGEMENT LLC; PUTNAM INVESTOR SERVICES, INC.,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this court issued on October 15, 2018, is
amended as follows:

     On page 43, line 10, replace "foregone" with "forgone."